          Case 2:20-cv-00514-GMN-VCF Document 16 Filed 07/07/20 Page 1 of 3



 1   LOREN S. YOUNG, ESQ.
     Nevada Bar No. 7567
 2   CAROLINE ROSKE REILLY, ESQ.
     Nevada Bar No. 13236
 3   LINCOLN, GUSTAFSON & CERCOS, LLP
     ATTORNEYS AT LAW
 4   3960 Howard Hughes Parkway, Suite 200
     Las Vegas, Nevada 89169
 5   Telephone: (702) 257-1997
     Facsimile: (702) 257-2203
 6   lyoung@lgclawoffice.com

 7   Attorneys for Defendant, TARGET CORPORATION

 8
                                    UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10

11   PATRIC LAMB,                                             CASE NO.: 2:20-cv-00514-GMN-VCF
12           Plaintiff,
13                                                            STIPULATION AND ORDER
     v.
14

15
     TARGET CORPORATION, a Foreign
16   Corporation; DOES 1-20, and ROE BUSINESS
     ENTITIES 1-20,
17
             Defendants.
18

19

20   The parties hereby stipulate and agree:
21        (a) No Waiver by Disclosure. This order is entered pursuant to Rule 502(d) of the Federal Rules of
22
             Evidence. Subject to the provisions of this Order, if a party (the “Disclosing Party”) discloses
23
             information in connection with the pending litigation that the Disclosing Party thereafter claims
24
             to be privileged or protected by the attorney-client privilege, work product doctrine or
25
             consulting expert privilege (“Protected Information”), the disclosure of that Protected
26
             Information will not constitute a waiver in this or any other action of any claim of privilege
27

28


                                                        -1-
     Case 2:20-cv-00514-GMN-VCF Document 16 Filed 07/07/20 Page 2 of 3



 1      or work product protection that the Disclosing Party would otherwise be entitled to assert
 2      with respect to the Protected Information and its subject matter.
 3   (b) Notification Requirements. Best Efforts of Receiving Party. A Disclosing Party must promptly
 4      notify the party receiving the Protected Information (“the Receiving Party”), in writing or
 5      electronically, that it has disclosed Protected Information without intending a waiver by the
 6      disclosure. Upon such notification, the Receiving Party must—unless it contests the claim of
 7      attorney-client privilege, work product protection or consulting expert privilege in
 8      accordance with paragraph (c) promptly (i) notify the Disclosing Party that it will make best
 9      efforts to return, or destroy (or in the case of electronically stored information, delete) the
10      Protected Information and any reasonably accessible copies it has and (ii) provide a
11      certification that it will cease further review, dissemination, and use of the Protected
12      Information. Within ten (10) business days of receipt of the notification from the Receiving
13      Party, the Disclosing Party must explain why the Protected Information is privileged.
14   (c) Contesting Privilege or Work Product Protection. If the Receiving Party contests the claim of
15      attorney-client privilege, work product protection or consulting expert privilege, the
16      Receiving Party must within ten (10) business days of receipt of the notice of disclosure
17      file a motion with the Court for an Order compelling disclosure of the information claimed
18      as unprotected (“Disclosure Motion”). Pending resolution of the Disclosure Motion, the
19      Receiving Party must not use the challenged information in any way or disclose it to any
20      person other than those required by law to be served with a copy of the Disclosure Motion.
21   (d) Stipulated Time Periods. The parties may stipulate to extend the time periods set forth in
22      paragraphs (b) and (c).
23   (e) Attorney’s Ethical Responsibilities. Nothing in this order overrides any attorney’s ethical
24      responsibilities to refrain from examining or disclosing materials that the attorney knows or
25      reasonably should know to be privileged and to inform the Disclosing Party that such materials
26      have been produced.
27   (f) Burden of Proving Privilege or Work-Product Protection. The Disclosing Party retains the
28      burden of establishing the privileged or protected nature of the Protected Information.


                                                  -2-
          Case 2:20-cv-00514-GMN-VCF Document 16 Filed 07/07/20 Page 3 of 3



 1          (g) In camera Review. Nothing in this Order limits the right of any party to petition the Court for

 2                 an in camera review of the Protected Information.

 3          (h) Voluntary and Subject Matter Waiver. This Order does not preclude a party from voluntarily

 4                 waiving the attorney-client privilege, work product protection or consulting expert privilege.

 5                 The provisions of Federal Rule 502(a) apply when the Disclosing Party uses or indicates that

 6                 it may use information produced under this Order to support a claim or defense.

 7          (i) Rule 502(b)(2). The provisions of Federal Rule of Evidence 502(b)(2) are inapplicable to

 8                 the production of Protected Information under this Order.

 9          (j) Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

10                 review of documents, ESI or information (including metadata) for relevance, responsiveness

11                 and/or segregation of privileged and/or protected information before production.

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     DATED: June 26, 2020                   DATED: June 26, 2020
13

14
     RICHARD HARRIS LAW FIRM                                                     LINCOLN, GUSTAFSON & CERCOS LLP
15
     /s/ Charles. S. Jackson                                                     /s/ Caroline Roske Reilly
16   ____________________________                                                ____________________________
      Richard A. Harris, Esq.                                                    Loren S. Young, Esq.
17   Nevada Bar No. 550                                                          Nevada Bar No. 7567
18   Charles. S. Jackson, Esq.                                                   Caroline Roske Reilly, Esq.
     Nevada Bar No. 13158                                                        Nevada Bar No. 13236
19   801 South Fourth Street                                                     3960 Howard Hughes Parkway, Suite 200
     Las Vegas, Nevada 89101                                                     Las Vegas, Nevada 89169
20   Attorneys for Plaintiff, PATRIC LAMB                                        Attorneys for Defendant, TARGET
                                                                                 COPORATION
21

22   IT IS SO ORDERED:

23   July 7, 2020

24
                                                                        ________________________________________
25
                                                                        UNITED STATES MAGISTRATE JUDGE
26   v:\k-o\lamb_target\atty notes\drafts\pldgs\20200611_sao_cac.docx


27

28


                                                                           -3-
